EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Avery Goldstein on 6/6/2022.

The application has been amended as follows: 
	Claim 16, line 9: after “perpendicular to” delete “the”.
	Claim 16, line 29: after “wherein R2” delete “is comprised between”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, taken alone or in combination, fails to teach that the upper and lower surfaces having upper and lower longitudinal extents (LOu, LOl), respectively, which are parallel to each other and perpendicular to the upper and lower latitudinal extents (LAu, LAl), respectively, wherein the upper longitudinal extent (LOu) is the longest segment connecting two points of a perimeter of the upper surface and intersecting the pouring axis of symmetry (Xp), - wherein the longitudinal extents (LOu, LOl) are divided into two segments (respectively LOul and LOu2 and LOl1 and LOl2) connecting at the level of the pouring axis of symmetry (Xp), and wherein the segments LOul and LOll are on a first side of the pouring axis of symmetry, wherein the following ratio is defined LOl1/LOu1=R1, wherein R1 has a value from and including 50% to and including 95%; in combination with other claimed elements as set forth in claim 1.

	The closest prior art is Collura et al. (WO 2004/052575 A1, hereinafter Collura, cited by applicant). Collura teaches sliding gate valve plate for a molten metal gate valve having an upper surface (Fig. 2, item 1), a lower surface (item 6), separated from the upper surface by a thickness of the sliding gate valve plate (Fig. 2), said upper and lower surfaces being planar and parallel to one another (Fig. 2), a connecting outer surface (a side surface of Fig. 2) connecting the upper surface to the lower surface and a pouring channel (item 3) fluidly connecting the upper surface to the lower surface, said pouring channel having a pouring axis of symmetry (Xp), the upper and lower surfaces having upper and lower longitudinal extents (LOu, LOl), respectively, which are parallel to each other and perpendicular to the upper and lower latitudinal extents (LAu, LAl), respectively, wherein the upper longitudinal extent (LOu) is the longest segment connecting two points of a perimeter of the upper surface and intersecting the pouring axis of symmetry (Xp), wherein the longitudinal extents (LOu, LOl) are divided into two segments (respectively LOul and LOu2 and LOl1 and LOl2) connecting at the level of the pouring axis of symmetry (Xp), and wherein the segments LOul and LOll are on a first side of the pouring axis of symmetry, and the segments LOu2 and L012 are on a second side of the pouring axis of symmetry; wherein the latitudinal extents (LAu, LAl) are divided into two segments (respectively LAul and LAu2 and LAl 1 and LAl2) connecting at the level of the pouring axis of symmetry (Xp), and wherein the segments LAul and LAll are on a first side of the pouring axis of symmetry, and the segments LAu2 and LAl2 are on a second side of the Page 4 of 10Attorney Docket No. 1692 USPreliminary Amendment  pouring axis of symmetry; wherein the following ratios are defined, LOl1/LOu1=R1, LOl2/LOu2=R2, LAl1/LAu1=R3, Lal2/Lau2=R4, wherein R2 has a value from and including 50% to and including 95% (Fig. 2, the left side of item 3), wherein R3 is greater than or equal to 75% (Fig. 1 & 2), and wherein R4 is greater than or equal to 75% (Fig. 1 & 2).
	Collura does not teach or suggest that R1 has a value from and including 50% to and including 95%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

6/6/2022